                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

CEDRIC SILER,                                  )
     Plaintiff,                                )
                                               )
               v.                              )      CAUSE NO.: 2:19-CV-346-TLS-JEM
                                               )
MODERN HEATING AND COOLING,                    )
INC., and GRIMMER’S SERVICE, INC.,             )
       Defendants.                             )

                                     OPINION AND ORDER

        This matter is before the Court sua sponte. The Court has an ongoing duty to police its

subject matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002).

       On September 13, 2019, Plaintiff filed his Complaint, alleging that the District Court has

original jurisdiction over this action under 28 U.S.C. § 1332(a). Diversity jurisdiction under 28

U.S.C. § 1332(a) requires complete diversity of citizenship between the plaintiff and both defendants

and an amount in controversy that exceeds $75,000. Neuma, Inc. v. AMP, Inc., 259 F.3d 864, 881

(7th Cir. 2001). As the party seeking to invoke federal diversity jurisdiction, Plaintiff bears the

burden of demonstrating that the jurisdictional requirements have been met. Chase v. Shop’n Save

Warehouse Foods, Inc., 110 F.3d 424, 427 (7th Cir. 1997). Anything less can result in a dismissal.

Mut. Assignment & Indem. Co. v. Lind-Waldock & Co., LLC, 364 F.3d 858, 861 (7th Cir. 2004).

       Though the citizenship of Defendants is properly alleged, the Complaint alleges only that

Plaintiff Cedric Siler is a “resident” of Illinois. This allegation is insufficient for the purpose of

determining citizenship. Citizenship of a natural person is determined by domicile, not by residence.

Dakuras v. Edwards, 312 F.3d 256, 258 (7th Cir. 2002); see Heinen v. Northrop Grumman Corp.,

671 F.3d 669, 670 (7th Cir. 2012) (“[R]esidence may or may not demonstrate citizenship, which

depends on domicile–that is to say, the state in which a person intends to live over the long run.”);
Guar. Nat’l Title Co., Inc. v. J.E.G. Assocs., 101 F.3d 57, 58-59 (7th Cir. 1996) (explaining that

statements concerning a party’s “residency” are not proper allegations of citizenship as required by

28 U.S.C. § 1332). Plaintiff must allege his domicile.

       Next, Plaintiff has not met his burden of establishing by a preponderance of the evidence that

the amount in controversy exceeds $75,000.00. Plaintiff alleges that Plaintiff’s vehicle “sustained

damages” and that Plaintiff “suffered significant and permanent injuries” as a result of the events

described in the Complaint, and that his “damages are in excess of Fifty Thousand Dollars

($75,000).” In addition to inconsistency in the dollar amount alleged, Plaintiff does not explain how

he calculated the amount of loss.

       Accordingly, the Court ORDERS Plaintiff to FILE, on or before December 6, 2019, a

supplemental jurisdictional statement clarifying Plaintiff’s citizenship under 28 U.S.C. § 1332(c)(2)

and demonstrating that the amount in controversy exceeds $75,000.00 as outlined above.

       SO ORDERED this 20th day of November, 2019.

                                              s/ John E. Martin
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT
cc:    All counsel of record
